—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
The misbehavior report, together with the testimony of one of the correction officers who found the contraband and the results of a test on the contraband, provide substantial evidence to support the determination that petitioner was guilty of possessing a controlled substance. We reach this conclusion even though petitioner’s access may not have been exclusive as the contraband was found in an area over which petitioner had substantial control. Finally, because petitioner failed to raise the issue of the propriety of the search at the hearing or on administrative appeal, petitioner has waived his right to object on this ground.
*839Cardona, P. J., Mercure, Casey, Weiss and Yesawich Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.